 



Exhibit 10.2

         
(K KENNAMETAL LOGO) [j1737601l1737600.gif]
  Kennametal Inc.
1600 Technology Way
 
  Latrobe, PA 15650 USA
 
  724.539.5000
 
  724.539.7825
 
  www.kennametal.com

December 6, 2005
Carlos Cardoso
114 North Woodland Road
Pittsburgh, PA 15232
Dear Carlos:
On behalf of the Board, I am pleased to confirm our offer for you to serve as
the President and Chief Executive Officer for Kennametal Inc, effective
January 1, 2006. It is anticipated that you will also be invited to become a
member of the Board of Directors at that time.
Your new salary for this position will be $700,000 annually, with an effective
date of January 1, 2006. You will continue to participate in our PRIME bonus
plan. In addition to PRIME, effective January 1, 2006, you will participate in
an additional incentive program with a target bonus incentive amount equal to
15% of your base salary for achievement of the FY06 business plan. Effective
July 1, 2006, your target bonus incentive will be increased to 90% of your base
salary.
In July 2006, you will be eligible for a Long Term Incentive award of
$1,330,000. This award will be allocated via the standard model of 30% stock
options, 20% restricted stock and 50% LTIP cash. Stock Options and Restricted
Stock will vest 25% over a four-year period. The LTIP Cash award is measured
against Kennametal’s three-year performance to plan and is paid at the end of
the three-year period. All awards are subject to the terms and conditions of the
Company’s applicable stock and incentive plan.
This Letter Agreement constitutes the second amendment to the Employment
Agreement dated April 29, 2003 between you and Kennametal Inc., as amended on
December 17, 2003 (the “Employment Agreement”). The Employment Agreement, as
amended by this Letter Agreement, sets forth the entire agreement between you
and Kennametal with respect to your employment. In the event there is any
conflict between the terms of the Employment Agreement and the terms contained
in this Letter Agreement, the terms contained in this Letter Agreement shall
control.
In that regard, paragraph 4 (a) of your Employment Agreement is amended to
provide that you will receive up to twenty-four months base salary continuation
in the event your employment is terminated by Kennametal prior to a
change-in-control and other than for cause, which salary

1



--------------------------------------------------------------------------------



 



         
(K KENNAMETAL LOGO) [j1737601l1737600.gif]
  Kennametal Inc.
1600 Technology Way
 
  Latrobe, PA 15650 USA
 
  724.539.5000
 
  724.539.7825
 
  www.kennametal.com

continuation would be offset by any subsequent salary or employment during such
twenty-four month period.
Carlos, The Board is confident that your talent and experience will enable you
to make even more significant contributions to Kennametal in your new role as
President and CEO. Please indicate your acceptance of this offer by signing and
returning this letter to Kevin Walling or me.
Sincerely,
/s/ Ron DeFeo

Ron DeFeo
Chairman, Compensation Committee
Board of Directors
Kennametal Inc.

      Enclosures
cc:
  M. I. Tambakeras
 
  W. R. Newlin
 
  K. R. Walling

AGREED TO:

             
/s/ Carlos Cardoso 
      December 6, 2005    
 
Signature
     
 
Date    

2